DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Request for Continued Examination, filed 14 March 2022.	
Acknowledgment is made of applicant’s amendment, filed on 14 March 2022.  The changes and remarks disclosed therein have been considered.
	Claims 1-4 and 7-13 are pending in the application.  Claim 1 is currently amended.  Claim 1 is the only independent claim.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1. (Currently amended) A low-voltage anti-fuse element, comprising: a substrate; a first gate dielectric layer disposed on said substrate; a first gate including a body portion and a sharp corner portion extending and gradually reducing from one side of said body portion, wherein said body portion and said sharp corner portion are adjacent to said first gate dielectric layer, wherein said first gate is connected to a word line; and a first ion-doped region disposed in said substrate on one side of said first gate dielectric layer, wherein said first ion-doped region is connected to a bit line; wherein during a write operation, a write voltage is applied to the first gate through the word line, a bit line voltage is applied to the first ion-doped region, and an electric field is generated between said first gate and said first ion-doped region, and said electric field is concentrated at said sharp corner portion, so that a portion of said first gate dielectric layer below said sharp corner portion is liable to cause breakdown, wherein the sharp corner portion is protruded outwardly from the side of the body portion.
 
Allowable Subject Matter
Claims 1-4 and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The record as a whole makes clear the reasons for allowability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        4/19/2022